ACCEPTED
                                                                                        03-15-00438-CV
                                                                                                7181885
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  10/1/2015 10:48:35 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                                NO. 03- 15-00438-CV
                                                                       FILED IN
                          IN THE COURT OF APPEALS               3rd COURT OF APPEALS
                      FOR THE THIRD DISTRICT OF TEXAS                AUSTIN, TEXAS
                               AUSTIN, TEXAS                    10/1/2015 10:48:35 AM
                                                                    JEFFREY D. KYLE
                                                                         Clerk

                            VINCENT WRENCHER, SR.
                                   Appellant

                                         v.
                              THE STATE OF TEXAS
                                    Appellee


            ON APPEAL FROM THE COUNTY COURT AT LAW NO. 8
                        TRAVIS COUNTY, TEXAS


                           NOTICE OF APPEARANCE


TO THE HONORABLE THIRD COURT OF APPEALS:

      This notice concerns the appeal of Vincent Wrencher, Sr., from an opinion and

judgment dated June 12,2015, in the County Court at Law No.8 of Travis County.

      The Criminal Prosecution Division of the City of Austin Law Department ("City

Attorney's Office") gives its notice of appearance on behalf of Appellee, THE STATE

OF TEXAS, in the above-styled and numbered cause.


                                       RESPECTFULLY SUBMITTED,

                                       ANNE MORGAN
                                       ACTING C TY ATTORNEY
                                         State Bar No. 24065074
                                         700 E. ih Street
                                         Austin, Texas 78701
                                         kenny.conyer@ austintexas.gov
                                         (512) 974-4804
                                         (512) 974-1244 [FAX]

                                         ATTORNEYS FOR APPELLEE
                                         STATE OF TEXAS


                            CERTIFICATE OF SERVICE

      This is to certify that I have served a copy of the foregoing the appellant, or his

attorney of record, in compliance with the Texas Rules of Appellate Procedure, this .!.___

day of October, 2015.

Via Certified Mail,                      to:
Mr. Vincent Wrencher Senior
1117 Briargate
Austin, Texas 78753




                                               2